Citation Nr: 0000723	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  99-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1946 and from November 1951 to August 1954.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
September 1998 decision of the RO, which denied an increase 
in a 50 percent rating for the veteran's service-connected 
psychiatric disorder (described as schizophrenia and an 
anxiety disorder).  In October 1999, the veteran and his wife 
appeared at the RO and testified at a Board video conference 
hearing.


REMAND

The veteran's claim for an increased rating for a psychiatric 
disorder is well grounded, meaning plausible, and the file 
shows there is a further VA duty to assist him in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103, 3.159 (1999); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992). 

The veteran underwent a VA examination in April 1998.  In 
that examination, a diagnosis was initially deferred pending 
receipt and review of the veteran's claims file by the 
examiner.  After review of the file, the examiner diagnosed 
the veteran with anxiety disorder not otherwise specified; he 
did not annotate the examination report in any other way or 
comment on the veteran's past diagnosis of schizophrenia.  In 
his March 1999 substantive appeal, the veteran alleged that 
his symptoms were more severe than the record reflected.  He 
claimed that his 1998 VA examination was conducted while he 
was heavily medicated such that the true severity of his 
condition was not demonstrated.  In October 1999, the veteran 
and his wife appeared at a Board hearing and asserted that 
the April 1998 VA examination was inadequate.  After review 
of the examination report, the Board finds that another VA 
examination to determine the severity of the service-
connected psychiatric disorder is warranted.  

Furthermore, it was reported at the October 1999 hearing that 
the veteran saw Dr. Kang, a psychiatrist at the Fayetteville, 
North Carolina VA Medical Center (VAMC), on an outpatient 
basis every three to six months for treatment of his service-
connected psychiatric disorder.  The record does not contain 
any recent psychiatric treatment records.  It is noted that 
in his January 1998 increased rating claim the veteran 
requested the RO obtain his Fayetteville VAMC records from 
February 1997 to the present; however, recent records from 
that facility which were obtained did not pertain to a 
psychiatric disorder.  In the judgment of the Board, an 
effort should be made to obtain any recent psychiatric 
treatment records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
psychiatric problems since 1996.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.  
This includes, but is not limited to, all 
psychiatric treatment records from the 
Fayetteville VAMC since 1996.

2.  Thereafter, the veteran should be 
afforded a VA psychiatry examination to 
determine the current severity of his 
service-connected psychiatric disorder 
(including schizophrenia and an anxiety 
disorder).  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should report 
in detail all findings for rating the 
disability under the applicable rating 
criteria.  



3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased rating 
for his psychiatric disorder.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



